A more effective EU policy for the South Caucasus - A Black Sea Regional Policy Approach (debate)
The next item is the joint debate on the following reports:
the report by Lydie Polfer, on behalf of the Committee on Foreign Affairs, on a more effective EU policy for the South Caucasus: from promises to actions, and
the report by Roberta Alma Anastase, on behalf of the Committee on Foreign Affairs, on a Black Sea Regional Policy Approach
rapporteur. - (FR) Mr President, I would like to thank the members of the Committee on International Trade, and above all my colleagues in the Committee on Foreign Affairs, who have actively contributed to shaping this report, which we wanted to be balanced, and which in the end was adopted unanimously.
Yes, there is great interest in the three countries in the Caucasus. Armenia, Azerbaijan and Georgia, all three of which came out of the collapse of the USSR, are still suffering from the legacy of those times today, especially through the unresolved conflicts in Nagorno-Karabakh, Abkhazia and Ossetia, which are poisoning the atmosphere between them and their neighbours and have set off a damaging arms race. Nevertheless, these three countries chose to adopt European values, in the 1980s, by becoming members of the Council of Europe and, later, by signing partnership and cooperation agreements with the European Union.
Their geographical proximity and situation as a transit area between Iran, Turkey, Russia, the Caspian Sea and the Black Sea mean that we have an interest in helping these countries to strengthen democracy and the rule of law in this region and to set up a viable framework for regional cooperation and development that permits political stability. This is particularly important because these countries, though they have experienced strong growth, still have high levels of poverty and unemployment.
We have analysed the possibilities for taking action in different sections that I will briefly summarise. Firstly, within the framework of the European Neighbourhood Policy, we have insisted upon a differentiated approach based on individual merits, while making regional cooperation a key objective. We are asking the Commission to extend these contacts with civil society, and we particularly support the initiative of undertaking a feasibility study on a free-trade agreement with Georgia and Armenia and of supporting Azerbaijan in its process of accession to the WTO.
Democracy, human rights and the rule of law are obviously a fundamental part of this and we commend the efforts made by Armenia following the constitutional reform, but we encourage it to continue with the establishment of an independent judiciary and civil service. Regarding Azerbaijan, although we are concerned by the deterioration of the human rights situation and media freedom, on the other hand we commend the presidential pardon that has enabled several journalists to be released, and we ask for an investigation into allegations of police violence. As for Georgia, which has undertaken wide-ranging reforms since 2003 and experienced the turbulence we know about, we are pleased that the presidential elections went off peacefully, but the very tense climate and allegations of human rights abuses lead us to ask the authorities to set up an inquiry into the complaints lodged, without delay. We also ask the opposition forces to behave responsibly and respect the election. To sum up, we are asking these three countries to guarantee freedom of expression, freedom of assembly and freedom of the media as well as fair and honest access to the media for the opposition, and we are asking them to step up the fight against corruption and establish a favourable investment climate. As regards the negotiations to come up with procedures for granting visas to Georgia, we can only recommend the Commission and the Council to launch them in view of what is happening in Abkhazia and Ossetia.
As for the peaceful settlement of the conflicts, this is obviously the condition sine qua non for lasting stability in the region. We have dealt with this, I believe, in a balanced way. I will not go over it again in detail; I will simply mention - as we pointed out - that the contradiction between the principle of self-determination and territorial integrity has up to now contributed to the perpetuation of the conflicts in the region, and that this problem can be overcome only through negotiations on the basis of the UN Charter and the Helsinki Final Act. Let us hope that the latest proposals from the Minsk Group will help to bridge these rifts. This would be the best present for the hundreds of thousands of refugees and displaced persons who are suffering cruelly from this situation.
Finally, as regards cooperation on energy and transport, although it is clear that the new initiatives increase the possibilities for openness, it is becoming increasingly evident that Armenia's isolation is only worsening.
In conclusion, I would like to recall that the sole objective of this report is to show our sincere interest in the South Caucasus region, its inhabitants, their history, their goals and their hopes, and that we would like to get to know them better so we can better help them to achieve them.
Rapporteur. - (RO) A year ago, in January 2007, in this very room, we were celebrating Romania and Bulgaria's accession. We were reflecting then on the new opportunities available both to the two new Member States and to the European Union as a whole. Active and consistent involvement in the Black Sea region, along with the development of a genuine regional cooperation policy, comparable to those related to the Mediterranean and the Northern Dimension, were necessary and obvious requirements.
Now, in January 2008, as rapporteur for Black Sea Cooperation, I have the privilege of opening this plenary debate to discuss Parliament's recommendations on developing synergy in the Black Sea area, proposed in April by the European Commission. These recommendations are the result of a broad process of reflection and consultation with all interested colleagues as well as independent experts and civil servants.
The report emphasises the strategic importance of the Black Sea to the European Union while defining with extreme clarity the objective of the cooperation policy in this area: creating a common space of security, democracy and prosperity. The report stresses the importance of regional cooperation in mobilizing ten adjoining countries towards dialogue and joint action, bringing together their diversity and their enormous potential, which we cannot ignore. Consequently, a primary responsibility for the European Union is to take the lead in promoting active regional cooperation in the Black Sea region.
The key question that this report attempts to answer is the following: how can we strengthen and effectively implement the European policy of regional cooperation in the Black Sea region in order to achieve the objective of creating a common space of security, democracy and prosperity?
First of all, we need firm, coherent, and results-driven action on the part of the European Union. In this regard, the report identifies three fundamental issues: mobilizing all the relevant financial instruments, enhanced cooperation with other institutions and bodies in the area, and, not least, monitoring actions to ensure their continuity and effectiveness, and devising an action plan.
The report also recommends that the European Union should focus on five priority areas. The Black Sea region arguably is of strategic importance for the security and diversification of energy supply in the European Union and requires a comprehensive approach with that in mind. However, it is imperative that the European Union should not confine itself to economic cooperation, but rather aim to create a region where stability, democracy and good governance prevail. The EU's Black Sea policy will only be complete when the European Union commits to resolving existing conflicts, and civil society development, personal contact and good relations between neighbours are essential in this regard.
Since we are also discussing Mrs Polfer's report on the South Caucasus, and countries in that region are part of the wider Black Sea area, I welcome the drafting of this report. It is important that the two reports concur in their main ideas and in stressing the importance of cooperation and dialogue among all States as a premise for development and prosperity, as well as in stressing the need for consistent involvement on the part of the European Union.
In conclusion, I would like to thank all the contributors to the report on Black Sea synergy. I appreciate the cooperation and unanimous support of my colleagues from all groups. I hope that the same spirit will guide the European Union and the Black Sea countries in their joint effort to develop regional cooperation in this area.
Member of the Commission. - Madam President, may I say that I will be slightly longer, because I am answering on two reports. They are two excellent reports that bring to our agenda today, on the one hand, the complex area of the neighbourhood policy and, on the other hand, the question of the Black Sea region. Reading the reports has indeed reinforced my conviction that, while bilateral differentiated relations remain the cornerstone of the European neighbourhood policy (ENP), many of the challenges and opportunities before us require, I think, a response at subregional or regional level, as we have already said.
Now let me speak first on the South Caucasus region. We concur with most of the opinions contained in the very good report on the South Caucasus. The inclusion of Armenia, Azerbaijan and Georgia in our neighbourhood policy will, step by step, bring all three of them closer to the European Union on the basis of shared European values.
The Commission will publish in spring its progress reports on the implementation of the three ENP action plans, providing an update on the current state of play in our joint undertaking.
We know that much remains to be done. Compliance with democracy, human rights and the rule of law is still fragile and needs improvement. Today, for instance, I had an exchange of views about these countries with Mr Hammarberg, Commissioner for Human Rights at the Council of Europe. We remain concerned about human rights and media freedom in Azerbaijan. Recent political events in Georgia show that the freedom of expression of political views through the media is essential for stability and, for instance, despite progress in Armenia, further efforts are needed to fight corruption and fully comply with human rights standards. Notwithstanding rapid economic growth, poverty is still widespread in the region and we continue to promote economic reforms, steps to improve the business climate but also to strengthen the rule of law. And I also agree with the need stressed in Ms Polfer's report for more regional cooperation activities, in particular in the areas of energy, transport and the environment. It is our hope that the European Union will be able to take a more courageous and more proactive stance in supporting conflict settlement in the region.
As mentioned in the recent ENP communication, the European Union could provide even more help by working around the conflict issues by tackling the underlying causes and, indeed, by building trust on both sides of the boundary lines.
As stressed in the report, concrete steps undertaken by the Commission to spread aid and information can at least serve these purposes. Addressing the challenges I have briefly described remains, therefore, a main priority of my Commission for the South Caucasus in the coming months.
To do this, we will continue to employ the whole range of appropriate EU financial assistance programmes. The upgrading of our delegation in Armenia and the opening of a delegation in Azerbaijan in early 2008 will certainly also allow us to increase visibility and operate more efficiently.
Let me make a special comment on the present presidential elections in Georgia. As you know, the international election observation mission, to which the European Parliament has contributed, has confirmed that the elections were, overall, in line with OSCE and Council of Europe standards. However, the international election observation mission has identified several irregularities and shortcomings. And the most urgent task now is to address these problems: to investigate all electoral complaints and to create the proper conditions for the upcoming legislative elections. We stand ready to continue supporting Georgia in carrying out these duties in a speedy and in a thorough way.
Regarding the Black Sea, I find myself in agreement with much of the report on a Black Sea regional policy approach as well. It provides valuable political impetus for our April communication on Black Sea synergy and I think it is significant that, after the Council conclusions last May and the present discussion in the European Parliament, all the key EU institutions will have reaffirmed the need to implement a regional and a comprehensive approach to our policies applied in the Black Sea region.
The timing of Parliament's report is very appropriate. As a result of our initiative, EU foreign ministers will meet in less than one month's time in Kiev with their Black Sea counterparts at a Black Sea synergy meeting. I will, of course, personally attend this meeting. International and Black Sea regional organisations will also participate and we look forward to discussions that would welcome and endorse increased EU support to Black Sea regional cooperation and determine the priority areas for coordinated action.
Let me mention just a few of those. The Commission promotes a Black Sea dialogue on energy security, making use of the INOGATE structure. We continue to encourage legal and regulatory harmonisation through the Baku process. Our intention is to carry on working closely with our partners in the construction of new energy infrastructure, developing a trans-Black Sea energy corridor. And Black Sea cooperation will improve coordination between TRACECA, the pan-European transport access programme, and the transport programmes of our partners. We are also about to initiate a regional dialogue on Black Sea maritime policies and the establishment of regional fisheries coordination.
The Commission is working on strengthening the Black Sea-Danube connection and we intend to join the Black Sea Commission, which deals with environmental tasks.
So the Commission has been developing some proposals for regional schemes to combat climate change and we have also begun the implementation of our Black Sea cross-border cooperation programme focusing on civil society and on local authorities.
There are a number of proposals under discussion with our Black Sea partners in the areas of the fight against organised crime, trade and culture, and we have developed contacts with Black Sea regional organisations, notably with the Organisation of the Black Sea Economic Cooperation.
Concerning the funding for Black Sea synergy, cofinancing will be the main rule. The European Neighbourhood and Partnership Instrument will certainly be at the heart of the EU's financial contribution, but other EU instruments, including thematic ones and the Instrument for Pre-Accession Assistance, in the case of Turkey, will be used as well.
The Kiev ministerial meeting will provide a forum to discuss and bring forward and coordinate EU initiatives with ideas coming from our partners. And it is our expectation that the Black Sea regional context will open up a new space for cooperation based on equal partnership with all eastern ENP countries and important partners like Russia and Turkey.
Our engagement in the Black Sea region can develop into a long-term endeavour with clear potential to enhance stability, progress and prosperity in the whole region, and Parliament's support is extremely important for that success.
rapporteur for the opinion of INTA. - (BG) Madam President, Madam Commissioner, colleagues, the Committee on International Trade congratulates the European Commission and the rapporteur on their timeliness and on their balanced approach to the Black Sea and the region.
The Black Sea is a border of the European Union, a geostrategic crossroad and a transit region, an area of cooperation trade, fishing, tourism, shipping, a strategic area in the European energy policy.
The Committee on International Trade calls for a better coordination of cooperation through a separate Black Sea strategy and brings to attention the participation of the Union in infrastructural projects related to the transmission of energy resources.
It is important to promote investment in environmental protection, risk prevention, disaster recovery and rescue operations in case of accidents such as the Kerch Strait ones and the shipwreck of the Bulgarian vessel Vanessa.
To ensure open procedures and high standards in the region, the European Parliament needs to list the Bourgas - Alexandroupolis oil pipeline, together with the rest of the gas and oil transmission networks, since it involves European Union Member States. Congratulations to the European Union on the responsibility with which it addresses 'the Black Sea challenge' and the responsibility for the people who live in this region.
Firstly, I would like to thank the rapporteur, Mrs Polfer, for a very precise analysis of the problems of such a sensitive region as the South Caucasus as well as the proposals and measures presented, which we are considering today. Traditionally, EU policies in the South Caucasus region mostly evaluate the energy and transport aspects in economic terms. I would like to draw your attention more to the significance of effective EU trade policy in this region, because it enables the economy to be restructured more quickly, business to be developed and the poverty rate to be reduced, whereas countries do not always find energy projects helpful. When talking about effective EU policies, which is very important in the South Caucasus region, I would like to emphasise two points. Firstly, we still await the Commission's feasibility study evaluating free-trade agreements with both Armenia and Georgia that are as broad as possible and we also encourage the Commission and the Council to implement measures that would help the countries of the South Caucasus to benefit as much as possible from the Generalised System of Preferences.
Rapporteur for the opinion, Committee on Industry, Research and Energy. - (RO) Through the accession of Romania and Bulgaria, the Union has become a major player in the Black Sea area. The region has geostrategic importance for the Union's security and diversification of energy supply, due to its closeness to the Caspian Sea, the Middle East and Central Asia.
The Union's principles cannot be promoted solely on the basis of political values. It is necessary to foster open, transparent markets in the region.
The ITRE committee stresses the importance of the Nabucco project for the diversification of supply, and calls on the Member States to ensure its implementation, together with their partners. We welcome the appointment of a coordinator for this priority project of European interest.
In order to ensure international trade and the transport of oil and gas in the area, it is essential to develop the infrastructure of community ports on the Black Sea coast and the Danube. The ITRE committee deplores the lack of coordination of investment in energy, transport and tourism projects in the area and draws attention to the risk of pollution in the Black Sea.
While acknowledging the importance of the Black Sea Forum and the Black Sea Economic Cooperation Organisation , the ITRE committee recommends that a European dimension be established for the Black Sea, based on the model of the Northern Dimension.
on behalf of the PPE-DE Group. - (DE) Madam President, we cannot discuss the South Caucasus without thinking of our former fellow Member Ursula Schleicher, who cared about this region in a special way and to whom we are grateful for the fact that the colonialist expression 'Transcaucasus' has been replaced by the term 'South Caucasus'. The region comprises three very different countries with ancient cultures, which have nevertheless suffered in the recent past under colonialism and neo-colonialism. We must therefore approach this region with great sensitivity.
Armenians in Western Armenia were victims of genocide, which means that even today, Turkey thinks of the Armenia of today - that is, Eastern Armenia - in terms of an unacceptable blockade. Georgia was a colony of Russia and the Soviet Union in a particular way, which means that today separatist powers in Georgia are still being used and abused by Moscow in order to destabilise this country. Azerbaijan is in a similar situation.
For all these reasons, we in the European Union must have a strong role in this region, as this was once a region where, for once, it was not us Europeans who were spearheading misguided developments, but others. We therefore have a unique opportunity to mediate, democratise and stabilise here and we must reconcile conflicting principles and interests. These naturally include stable borders, but also the peoples' right of self-determination.
We have to support the rights of minorities to the fullest extent possible, but at the same time prevent destructive separatism. We have to preserve commodity interests and geopolitical interests, but at the same time we must see that these are not colonies, but partners, with their own interests and their own dignity and deserve to have their dignity acknowledged at last.
Therefore, the Polfer report does justice to this difficult challenge in a distinguished manner and I also thank the Commissioner for the enormous effort she is making on behalf of this region.
on behalf of the PSE Group. - Madam President, the South Caucasus is a region of utmost importance, not only for the European Union, but for most of the global players. I believe that the European Union should define its interests in the region. Basically, those interests consist in having a peaceful and stable place in the South Caucasus, in having a large enough free and integrated market, in having an open area for the safe transit of strategic merchandise, and in having institutions and legislation that are interoperable with European Union ones.
In order to promote our interest, the European Union should develop appropriate nuanced and specific bilateral relations with the Member States of the region. The substance of the bilateral relations should result from our regional strategic approach, and not the other way round.
Since we cannot offer the South Caucasus countries European Union membership, we must offer them the European Union model and assist them, in a substantial way, to enhance it. The European Union should not hesitate to use all its means in order to reach its regional goals in South Caucasus. At the same time we must acknowledge that the other international operators have an interest in the region and we have acknowledged the fact that the European Union could not possibly move its priorities without cooperation with the other global actors.
Some of the unsolved conflicts in the area are, in fact, part of a broader coherent problem which is linked to the post-Soviet status of Russia. Therefore, the European Union should courageously address that problem and try to find a negotiated solution concerning the way in which Russia, the European Union and other global players must share responsibilities for guaranteeing the sustainable regional and global stability and security.
On the other hand, we must admit that principles of territorial integrity and self-determination are clashing in the South Caucasus. My opinion is that one could overcome this clash of principles by combining regional integration following the European Union communitarian model with an appropriate use of the internal self-determination, devolution and autonomy. This would require good-faith negotiations, political will, a pragmatic spirit and respect for international law provisions. It is the right time for the European Union to pass from promises to action in the South Caucasus. I hope that this will indeed happen.
Madam President, I wish to refer to the previous speaker's concluding words. What this is about is making transport routes for gas and oil through the Black Sea a reality.
All of us in the European Union say that these are strategic projects, and the Nabucco project is a strategic project. We have been saying this for years, only nothing is ever done about it. The question is this: why, if there are such difficulties, can we not make use of some fund or other, as was done with the Galileo project, to turn this project into a reality? If no practical and visible moves are made in this regard, the Russians will soon build their own gas pipelines through the Black Sea, and the result will be that our extensive programme of diversification of transport routes all comes tumbling down.
This is also about something else. That something else is Europe obtaining supplies from the whole Caspian Sea region. Azerbaijan alone can supply Europe for five years with one third of the gas that Europe currently takes from Russia, but there is also Kazakhstan and Turkmenistan. However, in order to run gas pipelines from those territories that do not pass through Russian territory, we would need to resolve the problem of the status of the Caspian Sea; in other words we would have to make a final decision on whether it should be treated as a lake or as a sea. A much more sensible and helpful way forward would appear to be to go for general recognition that the Caspian Sea is a sea, because that would make it very much easier to build gas pipelines or other pipelines through its waters, be it from Turkmenistan or from Kazakhstan.
In this connection, then, may I urge the European Union authorities to cease the continual reiteration of the statement that the Nabucco problem and the Odessa-Brody-Gdańsk pipeline problem are important problems for the European Union. We need to start acting, or else others will get in there before us.
Madam President, I too would like to congratulate Mrs Polfer on drawing up this excellent report.
Our discussion today is on the subject of a region that is of particular importance to the whole of the European Union, a region that is of unusual significance with respect to EU energy security. The title of the report - A more effective EU policy for South Caucasus: from promises to actions - bears clear witness that the European Union has been unusually passive in recent years where this region is concerned. However, this is a region that is an arena for competition between the most important international players; not only the European Union, but also Russia, the United States and China. It is a region of uncommonly rapid economic growth. Suffice it to say that in 2006 economic development in Azerbaijan exceeded 35%.
This year, however, may be the watershed; 2008 may be a year of crisis. Let us not delude ourselves: the example of Kosovo may be used by Georgia's northern neighbour as a pretext for infringing the territorial integrity of that country. I hope, therefore, that the European Union will not allow Russia to support separatist strivings in Abkhazia and Ossetia.
on behalf of the Verts/ALE Group. - (FR) Madam President, Commissioner, congratulations, first of all, to our two rapporteurs. The report by Mrs Polfer comes just at the right time because, with the events in Georgia, we can see firsthand the difficulties of building democracy.
This report is balanced, and sets out the major geostrategic challenges of the South Caucasus. It is important to remember that the neighbourhood policies commit us to supporting and accompanying these countries. We have a political and moral responsibility towards them, but they also have one towards us, particularly as regards human rights and freedom of expression, as you pointed out, Commissioner.
For these three countries our support should also be more concerned with resolving the conflicts. Currently, the EU is only managing them. Without a political compromise between Armenia and Azerbaijan over Nagorno-Karabakh, without a peace plan between Georgia on the one hand and South Ossetia and Abkhazia on the other, these countries will not be able to restore relationships of trust or establish lasting stability between themselves and with their larger neighbours.
As regards supporting democracy, we are doing this every day. Unfortunately, the events that shook Georgia pushed it into a political crisis that it has still not found a way out of, with the opposition taking to the streets to challenge the results of the first round of the presidential elections.
Of course, by responding to the call for the President to resign, Mr Saakashvili caught the opposition unawares, leaving it very little time to organise the elections. Of course, this election campaign was not fair because two candidates were able to deploy considerably greater resources than the others. Of course, the campaign was marred by allegations and revelations of the orchestration of a post-election coup d'état by an opposition candidate, but nevertheless it should be noted that on election day - and we were there as observers - no major incidents were reported by the observers, and there had never been so many of them in such a small country to observe elections.
With the international community and national and international NGOs, we were able to witness the freedom of expression of citizens generally, even if many irregularities and much intimidation were noted, though nothing systematic.
In our conclusion, we stressed the obligation to continue the legal proceedings, to take all the complaints into consideration and not to consider the results definitive until all the disputes had been looked into, and dozens of polling stations were thus cancelled.
Today, however, the situation has not been settled at all, and we must continue to appeal to Georgia's leaders, on all political sides, to resume and continue the dialogue; we must appeal to the authorities to hear the opposition's claims; and we must appeal to the opposition, which gained credibility during these elections, to assume its share of the responsibility for suggesting compromises, because Georgia really needs to get back to where it was before, the place it occupied after the Rose Revolution, that of a country that has turned the page on violence and instability. That is what Georgia's people are demanding, and that is what they are also asking of the European Union today, and we must stick by them.
on behalf of the GUE/NGL Group. - (EL) Madam President, I would like to express our great unease about the developments emerging in this region inhabited by millions of workers of dozens of different nationalities. These developments greatly endanger them because of the intensification of imperialist clashes between the United States of America, Russia and the European Union in relation to energy sources and control of markets and of transport routes for energy. The rest is rhetoric.
Unfortunately, the expansion of ΝΑΤΟ to include countries in the region - and the impending affiliation of Ukraine and Georgia - are yet more factors contributing to destabilisation in the region. Also contributing to instability are foreign bases and armies stationed in sensitive locations of intersection, as if preparing for serious new military conflicts.
The recent news that 3 000 US soldiers are expected to be based in the region of Burgas in Bulgaria, from where the new Burgas-Alexandroupolis oil pipeline starts, confirms all that we are saying and is a cause for great concern.
Similarly worrying is the information on preparations for the permanent presence of foreign naval forces in the Black Sea and the Caspian Sea from countries that do not belong to the region, such as the United States.
Commissioner, the impending independence of Kosovo, supported by the United States and the European Union, will open up a Pandora's box for a whole series of similar issues in the region we are discussing: Abkhazia, South Ossetia, Crimea, Transdnestria and Nagorno-Karabakh, and other minority issues, whether already existing or heralded by disputes.
The policy of double standards that you are adopting will wreck the region and will give rise to further bloodshed. You are merely pretending to be interested in the territorial integrity of Georgia and Azerbaijan. As the European Union is interested only in finding ways to infiltrate the region, it is proposing the organisation of a 'three-plus-three' conference on security and cooperation in the South Caucasus, involving participation by the three-plus-three states: the three of the South Caucasus plus the European Union, the United States and Russia. This is really a proposal for the legalisation of the US presence.
We believe that you have no right to involve the peoples of Europe in opportunistic plans serving the interests of multinationals, which are making a fortune in a bid to pocket greater profits from the pumping of oil.
on behalf of the IND/DEM Group. - (NL) Madam President, the importance of the South Caucasus as an energy corridor for the European Union cannot be underestimated. What will otherwise become of our objective of energy diversification? Thus, we are entirely in agreement with the line of Mrs Polfer's report.
The analyst Vladimir Socor expressed this corridor function of the South Caucasus succinctly, saying that the Azerbaijan-Georgia-Turkey railway would break Russia's monopoly on rail transport from Kazakhstan and other Central Asian states in the same way as pipelines through the South Caucasus eliminate Russia's monopoly on the transport of oil and gas from Central Asia. We can add to this the Azerbaijani energy supplies necessary to implement the Nabucco project.
If the European Union wants to draw maximum benefit from the South Caucasus as an energy corridor, it is above all essential for internal political stability to prevail in Georgia, Armenia and Azerbaijan. Regrettably, there is no social consensus on this in these countries. This presents the EU with a direct task. The desirability of political stability also applies at regional level. Brussels is entitled and obliged to engage Turkey, a candidate country, on this issue, as an outbreak of military confrontation in the Nagorno-Karabakh conflict is a very real possibility in the long run, given the quadrupling of Azerbaijani military capacity and the increasing external assistance Baku is currently receiving with this.
- (PL) Madam President, we are following the situation in the Caucasus with great concern and interest. Armenia and Georgia are countries that are very close to Europe, not only geographically, but also in terms of civilisation.
I wish to express my support for all the democratic forces in these countries and for initiatives aimed at supporting democracy and economic development for the peoples of the Caucasus. Stabilisation in this region is in the interests both of all countries in the region, and of their partners and neighbours, including European Union countries. It is in our interests to support all the peoples of the region, not least in the spheres of human rights and freedom of the media. I hope that the authorities in Armenia, Azerbaijan and Georgia will ensure freedom of speech and freedom of the media in the run-up to the elections that the region is looking forward to in 2008.
In recent days Georgian citizens have had the opportunity to express their democratic will in Presidential elections. Although President Saakashvili has come out on top in this plebiscite, I am disturbed by the large-scale protests from the opposition, which is trying to undermine the election result, and also by recent events in Georgia that ended in the brutal suppression of peaceful demonstrations, closure of independent media outlets and the introduction of a state of emergency.
I also wish to express my doubts concerning the deteriorating situation of human rights and freedom of the media in Azerbaijan. Let us not forget the small and historic peoples of the Caucasus, the Abkhazians and Ossetians, whose right to self-determination should be taken into account in the framework of multilateral dialogue with the Georgian authorities. Mutual understanding and dialogue are also required in the situation in Nagorno-Karabakh, where the independent aspirations of the Armenian section of society should be taken into account and reconciled with the expectations of the Azeri populace and nationality.
All sides should realise that their future and wellbeing depend on the potential to come to an understanding and build mutual relations based on peace and mutual trust.
(HU) Thank you very much, Madam President. We regularly dedicate attention to the situation and development of the South Caucasus region. The gradual implementation of the document on interparliamentary cooperation and strengthening the ENP, and of the action plans, will result in positive development.
I would like to show all my appreciation to Mrs Polfer, who has done a good job of summarising and formulating concisely and resolutely these very complicated problems. The report she has produced clearly sets out the objectives: building up the market economy, supporting economic development effectively and creating energy security, in addition to creating democracy, the rule of law, welfare and security.
Economic growth is faster from one year to the next, but it is true that the effect it should have on the economic and social conditions of the population still cannot be observed. There needs to be an effective EU policy for strengthening the fragile democracy and ensuring genuine freedom of assembly, the media and speech.
The example of Georgia proves how important a role is played by regular dialogue between the authorities and civil society, or with the enemy. The fundamental problem is creating political stability in a region bogged down by three conflicts. In the meantime, we need to confront a factor that signifies permanent insecurity, namely the subversive endeavours of Russian superpower policy. I am convinced that the EU must act more resolutely against Russia in this matter.
The problem of Nagorno-Karabakh is particularly worrying. The Minsk Group is carrying out consistent work, but despite this we have not moved from our standstill. The negotiation process must be maintained, and so I consider both fundamental principles to be important: the equal treatment of regional integrity and the right of self-determination. However, the first step is inevitably the liberation of the occupied territories surrounding Nagorno-Karabakh, the return of the refugees and the stabilisation of the region. Only in this way can the future status of Nagorno-Karabakh be decided upon. Thank you for your attention.
Madam President, first of all I would like to thank Ms Polfer for her excellent work and excellent cooperation. The European Parliament sends out loud and clear messages with this report: the message that the EU should get strongly involved in the South Caucasus, the message that the EU can play a decisive role in the region and the message that the EU should increase financial and technical assistance to help Georgia, Armenia and Azerbaijan to reform their administration and to develop their democratic institutions, to encourage civil society to interact and to strengthen these nations' commitments to the European values of respect for human rights, fundamental freedoms and the rule of law.
These are the core principles of the EU but, as I have said again and again in this House, we have to accept that the improvements in those areas are a step-by-step process, which will take time. My conclusion in that situation is that all three countries are moving in the right direction, slowly and sometimes with setbacks, but I hold on to the fact that the situation is better than it was a couple of years ago.
On the Georgian elections, I have nothing to add to what my colleagues have already said. The situation is, as I have just said, a step forward, but a lot remains to be done. Concerning the answer to frozen conflicts, everybody agrees that finding a peaceful solution is the key to achieving political stability. Especially with regard to the Nagorno-Karabakh conflict, I am one of those who support a solution based on the principles of territorial integrity and the right of self-determination. I am also one of those who believe that new security arrangements are needed to build trust between the different sides and put an end to the slow but steady and warring process of the demilitarisation of the region.
As I said before, more intensive engagement is needed from the EU and the international community. A 'no war, no peace' situation is a source of instability and, most of all, the EU can and should transfer its experience and achievements in peace-building, economic prosperity and democracy in the region.
(FI) Madam President, first of all I wish to congratulate the rapporteur, Mrs Polfer, for an excellent report, which represents a thorough survey of the situation in South Caucasus and the opportunities afforded by the European Neighbourhood Policy in the region.
Extending the European Neighbourhood Policy to Armenia, Azerbaijan and Georgia is an important step forward in the Union's engagement with the region. Just the name of the report, 'from promises to actions', however, is enough to encourage the Union to be more actively involved in this region. At the same time, the ENP will be an opportunity for the countries of South Caucasus for closer cooperation with the Union.
The region's many challenges, however, call for more effective action on the part of the Union and, furthermore, require the countries of South Caucasus to show more responsibility and commitment to this partnership. One of the main aims is a peaceful resolution of the many local conflicts. That would bring stability to the region and improve its chances of developing independently.
I want to stress the importance of supporting civil society and developing people-to-people contacts in building democracy and the rule of law. For example, EU-funded cross-border projects are tools for resuming dialogue and increasing confidence between the parties, but that requires the relevant countries to agree not to hamper the programmes and projects designed to bring this about.
Furthermore, closer relations will only really be achieved by reducing the restrictions on border traffic, with student and pupil exchange programmes, and by facilitating the movement of researchers, investigators, artists, entrepreneurs and journalists.
Developing the visa regime between the countries of South Caucasus and the EU would also enhance trade and economic cooperation, as the Committee on International Trade has stated.
- (LV) Ladies and gentlemen, in a situation where, in the South Caucasus, the interests of several influential geopolitical participants are in competition, it is important to distinguish their true influence. The report has to a great extent avoided acknowledging Russia's real role in this region. Our experience in the Baltic States has shown us that the cause of many problems is Russia's neo-imperialist foreign policy and its wish to regain influence in the territories it has lost. I cannot agree with the view expressed in the report that membership of NATO could foster a renewal of conflict in Abkhazia and South Ossetia. We should note that more than 70% of Georgia's inhabitants in fact voted for NATO membership, but in truth Russia has complicated the situation by encouraging changes in the ethnic make-up and altering the make-up of citizens. We must not ignore the people's wish to get closer to Western democracy. Proof of Georgia's democratic progress is also provided by the presidential elections of 5 January which, by and large, were held in accordance with international standards. It is possible that we have been too critical of Azerbaijan, since a desire to respect human rights has been displayed - 119 prisoners were released in December's presidential decree, including journalists. The European Union must be more actively involved in the resolution of protracted conflicts, which is a precondition for stability and development. The first step could be to encourage an exchange of Russian military forces for international peace-keepers. We must speak to Russia in clear language. Using the language of fables is not the way to move from promises to action. Thank you.
(CS) Madam President, to start with I would like to say many thanks to the Commissioner for her reply to my question, which concerned the criminal liability of persons in Georgia. It is a very sensitive issue, which was also dealt with in the pre-election discussions in Georgia. I would like to mention that the previous speaker stated that Russia has imperialistic intentions. Yes, that is possible. However, I have to say that the Caucasus is neither the Alps nor the Pyrenees. The Caucasus is just the Caucasus, and for us it is necessary to understand it in its geographical context. I had prepared a longer speech, but I will summarise my mission as an electoral observer in Georgia in seven points.
Firstly, just like the large majority of the people in the Caucasus region, we in Western, Central and Eastern Europe also want to see stability in this region. It is possible that this stability will be achieved with the support of the United States or the European Union. Secondly, it is our duty as Members of the European Parliament to question the use of the financial resources that the European Union provided for relevant programmes. They should not be used for the election of President Saakashvili. Thirdly, it is charming that the old-new President is suggesting a dialogue with Russia; however, a rule applies that, just like at an official ball, if you offer an arm to a lady it does not mean that you will be dancing the way she wishes. What I want to say is: if President Saakashvili is suggesting dialogue with Russia, it is necessary for the other party to understand that this is a genuine invitation to dance. Fourthly, all countries are interested in the Caucasus, including the United States and the countries of the European Union. Unfortunately, the European Union barely registers in the Caucasus. Commissioner, I have to admit that the European Union's concern for this region is not obvious, and that includes its concern for the poverty there. In this sense our common European policy will have to be better formulated; it should not just be words, but also actions and finances.
Madam President, I cannot support a Black Sea policy. It will consume vast amounts of money. My country is the EU's second biggest paymaster, and our Government has just decided to reduce our EU rebate by a UKP 1 billion per annum.
Initially, one of the thrusts of this policy will be to facilitate the supply of gas and oil to the West. Two years ago we saw Russia cut the supply of gas to Ukraine at Christmas time. They were just flexing their muscles, and once Russia has an even bigger share of Western energy supplies, who is to say they will not do this again - to all of us? Europe must become more self-sufficient in energy - not by useless wind power, nor by biofuels. When there is a world shortage of grain, it is madness to replace a fuel shortage with a food shortage. My Government has, almost too late in the day, announced a programme to build a new generation of nuclear power stations, hopefully catching up with France - that is, 70% of electricity by nuclear. We should and must do more and use the access power to produce hydrogen and develop the technology to use that in place of oil.
If the EU really wants to make a difference, it should fund the building of nuclear power stations across the continent, to reduce our dependence on unstable regimes and overlong delivery lines. Then, and only then, would we have the money available to help the poorer regions around the Black Sea. Pumping money in now will only further delay the promised funding of the 10 new eastern EU members - a promise yet to be kept. Promises - in Britain we were promised a referendum on the European Constitution, Lisbon Treaty, call it what you will. In this Chamber, I now demand that the EU hold a referendum on the Treaty in all Member States, including the UK. Ask the people.
- (EL) Madam President, ladies and gentlemen, the Organization of the Black Sea Economic Cooperation is quite a mature regional body involved in constant intensive and extensive cooperation. Furthermore, it constitutes a forum for contact between Europe and Asia. It is a forum for creative expression, different cultures, different ethnic identities and religions.
The BSEC is called upon to play an important role in securing peace, stability and prosperity in regions facing considerable challenges, such as the Balkans and the Caucasus, as well as in the creation of a Eurasian economic area.
The geostrategic and economic importance of the rapidly developing Black Sea region is undeniable. Of particular importance is the development of marine links, road transport and corridors as well as cooperation in the energy sphere, together with the promotion of sustainable development.
Relations between the EU and the Black Sea region have taken on a new dynamic thanks to the Commission's communication on cooperation with the Black Sea region. This communication bears the stamp of Commissioner Ferrero-Waldner. I think, nevertheless, that a broad, cohesive, strategic approach to the area is required. I also support the institutionalisation of interparliamentary cooperation between the European Parliament and the Parliamentary Assembly of the BSEC.
Finally, allow me to highlight the particularly constructive part being played by my country, Greece, with its dual identity as a Member State of the EU and of the BSEC, in strengthening cooperation both within the BSEC and at cross-regional level within the EU.
I would like to end by congratulating the two rapporteurs, particularly Mrs Anastase, as well as the Commissioner for her productive contribution in revealing the common priorities of these two structures. Commissioner, I still think that we should be even more courageous and should establish institutionalised cross-regional cooperation between the EU and the Black Sea region.
(DE) Madam President, I would firstly like to thank both rapporteurs for their excellent and highly cooperative work. I would also like to thank the Commissioner, because I know that she is rightly very committed to this area and because I believe that she wants to do even more than many Member States have perhaps wanted. We offer her our utmost support in this. I would also like to take this opportunity to thank Mr Semneby sincerely, as he represents the Council and is also very active in this region.
I believe that we have to achieve something that at least in its approach corresponds to what I and my colleagues constantly refer to as the EU Black Sea region. Mr Sarkozy has used it in another way for the Mediterranean region, namely in terms of a split in the European Union. No, the entire European Union and this region surrounding the Black Sea and the South Caucasus must work together in terms of a partnership - as others, too, have already stated - in order to resolve the common problems that exist: the political problems, e.g. in terms of stability, migration, and of course also economic problems, and here I am simply thinking of energy transit.
For example, anyone who would like to be just a little bit less dependent on Russia must ensure that there are other channels, and these eventually cross this region, in particular Turkey. Whatever you think about membership - I know that there are differing opinions on this - Turkey remains an important partner for the European Union in this region and therefore we must, of course, include Turkey in this matter. I concede to my colleague Mr°Severin, who has said that we ought to try to resolve these matters together with the Russian mainland.
This should not mean, however, that we push aside the independence, autonomy and power of spontaneous healing of countries in this region, and say that we can resolve matters only with Russia. Russia must also know that we support these countries in their aspiration to independence and also in the resolution of conflicts. Europe must be a partner here, clearly standing alongside these countries. This means that the Black Sea region is a very important one for the European Union. We should not forego the opportunity to develop this field together. Only when we face Russia together will we be able to assert our interests together.
(SV) Madam President, I want to say a big word of thanks to the rapporteur, Lydie Polfer, for a quite excellent report. It is time to stop making empty promises and instead act to ensure better integration of the South Caucasus with the European Union. As Parliament's rapporteur on the visa code, I would like to direct attention to freedom of movement and strongly urge both the Commission and the Member States to work to make this possible.
For the EU's neighbour countries and countries in the Caucasus to build up democratic societies subject to the rule of law and functioning market economies, their citizens must be able to adapt smoothly to the EU in order to benefit from our experience in the field. That is not the case at present. It is generally known that the consular services of the EU Member States are woefully inadequate in many countries of the South Caucasus. They are deficient in both subsidiarity and effectiveness. I therefore call on the Member States to increase their cooperation. I see two possibilities. One is mentioned in the report we are now discussing, that is the call to create common application centres for EU visas. Unfortunately the road to that is long. I therefore also propose an alternative solution, namely that nationals of the countries affected in the South Caucasus should have the right, irrespective of the purpose of their journey, to apply for a visa at the EU or Schengen country consulate located within easiest reach of them.
- (PL) Madam President, this is an important debate and an important report from Mrs Polfer. This voice from the European Parliament is striving to make up for 10 to 20 years of delay. During this time the Union has not in practice had any real policy regarding the countries of the South Caucasus.
Now at last we have come to understand that Azerbaijan, Armenia and Georgia are not a natural zone for the economic and political influences of Russia. I am saying this precisely 11 days after the elections in Georgia, where I was one of six observers from the European Parliament, monitoring elections that were once again won by a representative of the pro-Western option, a proponent of maximum convergence with the Union and entry into NATO. I say this also in the context of a political conflict that threatens us all - the whole of Europe - and may even develop into a military conflict between Georgia and Russia over Ossetia and Abkhazia, but Erevan, Baku and Tbilisi are equally of significance for the Union's energy policy and for diversification of energy sources. So let us move from words to deeds, as it says in the report's title; let us make the transition from idle words to action.
(BG) Madam President, Madam Commissioner, let me recall what our UK colleague said a while ago. If we could, at the expense of the UK rebate, solve the problems with human trafficking, energy independence, the security of the Black Sea, I don't think we would find a single new Member State not willing to spare 1 billion Euros from its coffers to resolve these issues.
Colleagues, Ms. Anastase's report carries one central message, and this message is that Europe needs a Black Sea policy in the same way as it has its Nordic dimension, and in the same way as it has its Mediterranean policy. In 2007 the European Commission released its communication, now we have the European Parliament report as well. May I remind my distinguished colleagues that at the end of last year we called upon the European Commission to come up with concrete proposals for projects and programmes to implement these policies in its 2008 annual programme. That is why, let 2008 be the year of Black Sea action.
In discussing Europe's energy issues, I would like to say that this report carries a very important message: the Black Sea is of strategic importance for Europe because it can serve to increase its energy dependence from one source, just like it can serve to diversify sources...
sources and energy independence. Our report calls for the latter. And I appeal to you all: let us not let Europe and certain countries in the European Union increase their energy dependence on one source or another.
The report carries a very significant message to our neighbours and I will take the liberty of quoting it in English. Relations in the Black Sea region should be based on "mutual respect, territorial integrity, non-interference in each other's internal affairs and the prohibition of the use of force or threat of the use of force."
This is the message the European Commission and the Presidency will, I hope, be able to present successfully to our partners on the other side of the Black Sea as a basis for the policy we will pursue in the region, and as an appeal for them to pursue that same type of policy towards the countries which have won their independence along the coast of the Black Sea. Thank you.
Madam President, after more than a century and a half of neglect, the Black Sea area is again at the pinnacle of international economics and politics.
This area is currently striving to reach a new balance following the entrance of new actors, the EU included, after being considered a closed lake for so many years during the Cold War.
After the Commission's communication entitled 'Black Sea synergy: a new regional cooperation initiative', the current first report in Parliament is another step in the right direction.
But unfortunately, both are still not enough. The lack of identity of the area itself and the traditional sensitivities of certain EU countries towards Russia, both political (for example Ukraine, Moldova, the Southern Caucasus and the frozen conflicts) and economic (the increased European dependence on Russian gas and the delicate status of the EU-Turkey negotiations), are probably among the reasons why the EU has limited itself to synergy instead of strategy.
While strategy means clear objectives, concrete means to attain them and, eventually, a detailed calendar, all tailored to the merit of the area itself, synergy suggests simply connecting to neighbouring areas of interest to the EU.
A strategy could be arrived at through concrete measures on how the EU deals with a multitude of local organisations; on physically linking the area to the rest of the continent in which the River Danube is crucial; and on strengthening the instrument of neighbourhood policy towards the Black Sea area, as suggested through my group's amendments.
In conclusion, one word on Moldova, the last piece of continental Latinity outside EU borders. Although part of the same regrettable experience at the beginning of the Second World War, Moldova could not share the positive destiny of the three Baltic countries after the Cold War.
I believe Europe has a duty to correct that situation and thus continue to encourage and respond to Moldova's efforts to join the Union. My hope is that her case will be finally judged on its own merit and not remain a de facto prisoner of other EU relations, no matter how strategic that relation might be.
(SV) Madam President, let me thank the rapporteur for an excellent report on a region which merits our attention. The South Caucasus occupies an increasingly strategic position from both a political and an economic point of view. We all note the increasing interest in the region, not least in this assembly.
Regrettably there are many potential flashpoints, and Russian interference is considerable. Russia wants to increase its influence and signal its interest in dominating and controlling processes such as oil and gas supplies to Europe. The EU must see the danger in Russia's conduct and therefore strengthen its ties with the South Caucasus. By this means we could also acquire a useful and necessary supplement to Russian oil and gas with distribution routes in northern Europe. The EU has everything to gain from greater involvement.
I am a member of a Swedish organisation - I actually helped to found it - which aims to increase contacts between Sweden and Azerbaijan. I therefore say this as a friend. The Nagorno-Karabakh conflict in 1991-1994 put a million people to flight, and the conflict is still unresolved. According to Amnesty International, 600 000 internal refugees are living in appalling conditions in Azerbaijan. Some years ago I visited a refugee camp in Azerbaijan close to the border with Iran. I myself have never witnessed such abject poverty. It is wholly unacceptable that, after all these years, hundreds of thousands of people should still be living in such degrading conditions. In this respect Azerbaijan's leaders, headed by President Aliyev, deserve serious criticism. The EU and the Commission must do more in this area. These refugees must not be forgotten people.
It is also important that we act forcefully to ensure that such a basic right as freedom of expression is upheld. Opposition politicians and journalists must not be subjected to threats and intimidation or be imprisoned. If Azerbaijan wants to be a nation respected in Europe, it must uphold the fundamental principles of a democratic state subject to the rule of law.
. - (PL) Madam President, the problems we are debating today - as those who have spoken before me have said - are of unusual importance. They mark out a vector for Community action that has been and still is greatly neglected.
If it is not to lose its element of Europeanness, the European Union may naturally enlarge itself and spread its influence only towards the East. However, the discussions that stretch out into infinity concerning, for example, the membership prospects for certain countries in this region do not instil optimism. There is no need for analysis and immersion in documents to be able to state that this region, compared with Africa, for instance, is treated as a remote province of our continent.
All cooperation mechanisms, as part of the European Neighbourhood Policy, for example, are important, but this is not the target prospect for this region, as it does not stipulate true partnership in mutual relations. For the Union, serious involvement in this region is linked to entry into the sphere of influence of Russia, and this, surely, means the continuing use of half-measures in the region. What we must remember, however, is that in the long term this policy will not stabilise the area: it will do the opposite, perhaps generating new tensions, and we already have plenty of those to be going on with.
Madam President, the rapporteur on the Black Sea regional policy reminds us that the European Union supports new energy infrastructure and viable transport corridors, diversifying both suppliers and routes. The prime example of such an undertaking is the Nabucco Gas Pipeline, already recognised as a priority project of European interest. It is, therefore, regrettable that this project is being undermined by an alternative Russian-Italian pipeline by the name of South Stream.
As a Member from Poland, I see many parallels between South Stream and the Nord Stream Baltic Gas Pipeline. Both are much more expensive than overland routes. Indeed, South Stream may prove to be USD 4 billion more expensive than Nabucco. Both may disturb the fragile ecological balance of sensitive marine environments. Furthermore, in both cases, the pipelines may be seen as a political weapon in the hands of Russia.
Nord Stream will isolate Poland, the Baltic States and Ukraine; South Stream will play the same role with respect to Turkey, the South Caucasus and, possibly, Romania, which may now be bypassed in favour of Serbia. South Stream goes against the principle of energy security in Europe, based on diverse sources and routes. Thus, if South Stream does go ahead, it should not receive EU funding at any stage.
If Russia is going to push forward economically unviable and environmentally questionable projects, because they serve its foreign policy aims, then it should not be at our expense.
(NL) Madam President, I welcome the fact that this evening we are discussing in context the situation in the South Caucasus and our ambitions as the European Union and as Parliament with regard to the Black Sea region. After all, we are talking about regions with regional problems, where regional solutions have to be found for the sake of the countries forming part of that region.
We are talking here about security, energy, trade, transport - or, more generally, about stability and the development of the regions bordering on the EU, regions where we have major interests. These are interests that, in my opinion, must be reflected in a more active policy on the part of the EU and the European Commission. We are obliged to the Commissioner for the initiatives she has developed under the umbrella of 'Black Sea Synergy'.
As other Members have already said, it is important to emphasise that there is also a role for Russia and Turkey in this kind of cooperation. These countries have already assumed this role, and it is particularly important that the EU makes sure that they retain it. After all, we have good relations with Turkey - we are conducting negotiations with it about its membership - although Turkey also has a broader role to play in the region, as well as a traditional role. Russia is important within the region, but relations with that country are rather more complicated. I believe that, if the EU positions itself as a partner rather than a driver within this cooperation, Moscow will come to feel that responsibility for the region is being shared, that we can cooperate as partners without the EU playing the leading role.
Synergy is a good idea - it is a good summary of the bundling of the EU's - the Commission's - policy activities - but, to provide this with a little more structure, Mr Swoboda and I have suggested giving it a parliamentary dimension, with ministerial consultations at the level of the Black Sea region. We would welcome a little more structure. Indeed, we have even talked of an EU-Black Sea Community, although, following Mr Sarkozy's initiatives, we have perhaps become more modest when it comes to using that kind of terminology.
It is important to emphasise that, whilst our suggestions and your vision are no replacement for the EU's bilateral relations with all these countries, they could nevertheless spur our eastern neighbours on to more regional cooperation. I believe that this is also of key importance to the EU.
(ET) Commissioner, Madam President, ladies and gentlemen.
The European Union's interest and objective in South Caucasus is to support and encourage the development currently under way in the three countries in the region towards the establishment of peaceful and stable countries. The neighbourhood policy is in operation but it is also necessary to draw up a regional policy to operate alongside it. At the same time we must not be indifferent to the distinctive features of the three countries, otherwise our policies will not be effective.
I should stress once again, the countries of South Caucasus - Armenia, Azerbaijan and Georgia, are very different in terms of culture, customs, religion and geopolitics. However, they have in common their background - they have all broken loose from the influence of Soviet ideology, an influence which lasted for nearly 100 years. They have not yet fully rid themselves of the military presence of the Soviet Union's successor - Russia.
These countries need, and their people want, democratic reforms; they need the real, targeted assistance of the European Union. The expectation and need is for work to start immediately by the Commission Delegations in Yerevan and Baku.
At the same time the work of the European Union Special Representative for South Caucasus is not enough in its current form. There has been no explanation as to why the special representative's reports over the years have not been available to the European Parliament. This situation should be changed. All of us are working with the same objective in view.
We must not forget that democracy is not a thing, it is a way of thinking and cannot simply be removed one day or shifted from one country to another. Full democracy does not appear overnight.
We are not at ease with everything that is going on in Armenia or Azerbaijan or Georgia, whether it be in relation to combating corruption or the judiciary or the situation of the media in the region. The countries themselves are not happy with these aspects either. It is in our power to provide them with active support both for their institutions and in the form of expert and financial assistance. The region welcomes all real aid today.
Therefore I call upon the Commission and the European Parliament to make more use of the know-how of today's European Union Member States who were recently in the same situation as South Caucasus. We know what the local conditions and problems are, and our experience of establishing states based on the rule of law and a market economy would be of practical assistance to them.
- (PL) Madam President, in taking the floor in a debate devoted to the countries of the South Caucasus and regional policy in the Black Sea basin, I wish to draw attention to the following issues.
To begin with, this is a vast area for the production and transmission of energy, and one that is of exceptional importance from the aspect of diversification and security of energy raw material supplies to the Union. However, support is needed for projects involving energy raw material transport from this area, not only to the south of Europe, as has been happening so far, but also to the north - to Ukraine and Poland - and on to the west.
Secondly, only EU support for political stability and democratisation processes in this region, and also the peaceful resolution of conflicts between neighbours, can provide the opportunity for rapid economic development in these countries and a genuine cut in the enormous unemployment and poverty rates.
Thirdly, the strong economic growth throughout the region, which in some countries is above 30% of GDP annually, is based solely and exclusively on the production and export of crude oil and natural gas. What is needed in this area, therefore, is support for alternative sources of income, especially the development of tourism and the associated infrastructure.
Madam President, the author of the Commission communication on a Black Sea synergy, Janos Herman, is to be congratulated on an outstanding piece of work. Parliament's rapporteur, Ms Anastase, has also produced an extremely important report.
Madam Commissioner, you said at the outset of this debate that you agreed with much of Ms Anastase's report. In your response winding-up this debate, could you refer specifically to paragraphs 29 and 36 of the report? Paragraph 29 calls on you to promote an intercultural dialogue in the Black Sea region, and paragraph 36 to set up an NGO platform for civil society exchanges. Could you give Parliament your assurance that you will implement those two recommendations?
(CS) Ladies and gentlemen, Commissioner, please allow me in my short speech to concentrate on just one of the aspects of today's topics, which is regional cooperation. If we consider two areas, the Southern Caucasus and the Black Sea area, we can see that the mutual relationships between the countries are usually under-developed, whether they are bilateral or multilateral. More significant political dialogue is usually lacking, the level of trade between these countries is very low, and a modern and effective transport or energy infrastructure is lacking nearly everywhere. I therefore welcome the invitations of both rapporteurs to strengthen this very aspect: mutual regional cooperation in these regions, in addition to bilateral relations with the European Union. It is vital to strengthen regional cooperation in the area of human and citizens' rights, to develop democracy and educational systems; to strengthen regional cooperation in the fields of transport, energy and the environment; to strengthen regional cooperation in the fields of trade, tourism and investment. In other words, it is vital to create gradually, step by step, a solid canvas of human, cultural, economic and political relationships between the nations and the states of the Southern Caucasus and the Black Sea area. If this succeeds, I am convinced that even in that geographical area the lingering conflicts will be gradually sorted out and finally resolved, and an area of stability, democracy and prosperity will be created.
(SV) Madam President, with its clear geostrategic position, the Black Sea region is one which is important to both the EU and the countries in the wider area, not simply for security-political reasons but also because of its cultural diversity and cultural wealth. However, regions in which many routes intersect and in which there is a variety of political and other interests are often at risk of conflicts of one kind or another.
I myself was born in the Balkans and I know what protracted and unresolved conflicts can mean, not just for the security situation in a whole region but also for its economic potential and for the normalisation of life for the people who live there. I also know that the EU has an important role to play. The EU can and must have as its aim, together with people of the Black Sea countries, to develop the region into one which is stable and secure and in which democratic principles and the rule of law prevail. Increasing cooperation in the energy field is also an important element in that work. By investing in new infrastructure and increasing the spread of suppliers, we shall contribute to economic and commercial development in the region, which in turn will improve the chances of stability and security.
To strengthen ties between the EU and the Black Sea region is therefore not just good but necessary. Hence it is self-evident that the Black Sea region needs a new and clearer regional policy. I must emphasise that regional policy should not be used as an alternative to EU membership for those countries which may be eligible. It must also not be used as an excuse to delay the process of integrating the region with Europe.
Finally I want to thank the two rapporteurs for their excellent work and offer a special word of thanks to Mrs Ferrero-Waldner for her personal interest and proven personal commitment to matters affecting this region.
(BG) Madam President, Madam Commissioner, colleagues, I would like to express my satisfaction with the fact that the two reports, on the Black Sea and on the Southern Caucasus, were prepared and discussed in the Committee on Foreign Affairs in an atmosphere of agreement, and were adopted practically unanimously.
This is an encouraging sign that we are aware how important it is to build a clearer, more systematic, more structured and unified policy towards the Black Sea region and adjacent countries. This is not an easy task. The Black Sea region consists of countries with diverse traditions, cultures, political practices, territorial spans and population sizes.
Also, these countries are at different stages in their cooperation with the European Union, ranging from Member States, candidate countries, to countries from the European Neighbourhood Policy and, of course, Russia, whose constructive approach would be key to the success of this initiative. This mix, however, provides a number of opportunities for a combination of the various policies to produce a much larger aggregate effect.
I would like to make three points. Firstly, the region is of extreme strategic importance for the European Union in terms of security, energy supplies, transportation and trade, environment, etc. That is why, while appreciating highly the Commission initiative on Black Sea synergy, we would like to see a more ambitious project based on the achievements within the Nordic dimension or the EU-Mediterranean cooperation. At a time of promoting the idea for an EU-Mediterranean Union, there is nothing more natural than to find a more ambitious formula for the Black Sea region.
Secondly, the whole region has an underdeveloped transport and energy transmission infrastructure. That is why I think it appropriate to support all transnational projects planned in that respect because they are mutually complementary, and not alternatives. This means more security, facilitation of economic exchanges and linking the countries in the region with the European Union. This will diversify not only the sources but also the routes along which oil and natural gas will reach the European Union.
Thirdly, most countries in the region suffer from serious social problems and we would like to make sure that social issues are not pushed into the background. Long-term prospects for countries on the Black Sea and in the Southern Caucasus are linked to human potential development, investment in education, ensuring adequate health services and child care. Thank you.
Madam President, I would inform the Commissioner that, along with several colleagues, I am convinced the EU has to demonstrate increased engagement in the South Caucasus. After all, all the states in that region are already members of the Council of Europe and, as such, are part of Europe.
The extended neighbourhood policies will be a valuable tool for applying such an engagement in real terms. Our challenge and chance is to play the role of a reliable stabiliser, but also that of an independent mediator and supporter of the democratic process. We therefore need to leave behind hesitations and ambiguity. It is high time to profile EU policies more clearly in this area.
The EU representative, Peter Semneby, has done an outstanding job, and I am glad, Commissioner, that you spoke about increasing and widening our representations in the region. Long-term, active EU engagement will certainly contribute to also finding a solution to the frozen conflicts which the Committee on Foreign Affairs has decided to term, more realistically, 'unresolved, post-Soviet conflicts'.
Therefore, it is significant that the report rejects attempts by any foreign power to create exclusive zones of interest in the region, and urges Russia not to oppose EU engagement in conflict management and peacekeeping operations.
Equally important, however, will be the EU's role in advancing the culture of democratic dialogue in the region. The European Parliament will have an important part to play in this. Members of Parliament can mediate and encourage normal political dialogue between opposing parties.
Finally, it is important that the report encourages the Commission to move towards possible free trade agreements with Armenia and Georgia, and to make preparations for a mobility partnership agreement between the EU and Georgia.
So, the South Caucasus has become increasingly close and important for us. That region deserves our firm commitment.
Madam President, the EU is able and willing to help strengthen stability and democracy and improve living standards in the Black Sea and South Caucasus region. The involvement of large states such as Turkey, Ukraine and Russia is important, although they all have a different status in terms of their relations with the EU.
Poland brings its potential and experience to this region, despite not being directly connected to it, because of its shared history with the Baltic States. However, just when intensified dialogue and cooperation with our neighbours is badly needed, the EU has drawn down another curtain through some aspects of the expanded Schengen area.
For many Eastern Europeans, 1 January 2008 brought with it a four-fold price rise in visas for travel to neighbouring countries, thus drawing down a financial curtain in Europe. I disagree with statements made by officials of the Commission to the effect that our Southern and Eastern neighbours should be treated equally from this point of view. Our Eastern neighbours are on the same continent, and not long ago some of us lived in one country with them, with no borders.
I look to my colleagues for support for the PSE Group's Amendment 10 to the Black Sea strategy report. We urge the Council and Commission to decrease visa fees to a more acceptable level for ordinary citizens of countries participating in the EU's neighbourhood policy or having a strategic partnership with the EU.
(RO) First of all, allow me to congratulate the rapporteur, Mrs Anastase, as well as my colleagues on the various committees that delivered their opinions, on the report under discussion, which is as momentous as the problems involved in the establishment of a regional Black Sea policy. I would also like to thank my colleagues in the Committee on Regional Development for their support to the amendments proposed to the opinion of the Committee that I'm a member of. I am referring to the inclusion in the final draft of the Black Sea report of my request for strengthening the European assistance mission on the Moldovan and Ukrainian border and the need for improved management of illegal migration and immigration in the area.
I believe we need the Commission's encouragement in the form of action in the region, at both country and regional levels, for this area to become truly democratic and stable. A more active European involvement would mean a real opportunity for this area which has a huge, insufficiently exploited potential, considering the frozen conflicts and tense relations between some countries in the area.
Institutionally speaking, I am in favour of the idea of Member States in the area assuming leadership (Romania, Bulgaria, Greece), and I think that the Union and the countries in the region should strengthen and coordinate regional cooperation activities and mechanisms. It is only in this way that the doubling of funds available via the European Neighbourhood Instrument and the principles governing the Structural Funds, such as partnership, sustainability, effectiveness, non-discrimination and decentralisation, will yield the beneficial effects that we all expect.
- (PL) Madam President, the rapporteurs cannot hide their satisfaction at having presented the European Parliament with an initiative to strengthen Black Sea synergy, a proposal put forward by the German Presidency and fleshed out by the European Commission.
This idea has also received support from the countries of the southern and eastern part of the Baltic that have recently been integrated into the European Union. Their stance also provides evidence of a conviction that there is a need for the close bundling of Black Sea synergy together with what is known as the EU's Eastern dimension. In this way local cooperation acquires a more general significance, and a realisation potential in line with the basic Community message.
In other words, Black Sea synergy should express itself simply in the identification and synthesis of multilateral undertakings, by identifying them with the best interests of both the Black Sea region and the entire eastern part of an integrated Europe.
One important factor that enhances the particular role of the Black Sea is the special geographic, historic and politico-economic situation of this body of water. European and Asiatic influences have been criss-crossing here for thousands of years. European Union involvement in the Black Sea basin must therefore be shorn of superfluous institutionalisation and political influences, and restrictions threatening an attenuation of the conditions for rational cooperation, and even destabilisation in this region, both in the security sphere and in the sphere of functioning of the communications network, protection of the environment, and so on. It should also create additional favourable conditions for a stronger engagement by the Black Sea in the process of diversification of energy supply routes, perhaps involving new sources, especially from what is known as the Caspian direction. Many EU countries are known to be interested in this.
(RO) The essence of the European neighbourhood policy is cooperation based on a set of common values and concerns which the Union shares with the countries involved in this policy.
It is necessary to strengthen a stable neighbourhood area, which would have a positive influence on the Union's internal security and would be a prerequisite for the economic prosperity and development of the countries concerned.
The countries in South Caucasus have certain features which are necessary to the success of European projects in key areas such as energy and transport. The geopolitical significance of these countries is linked to their strategic position in relation to energy resources in Central Asia. This is an essential transit area, being one of the few corridors that may enable the Union to diversify its access to energy resources from the Caspian. Possible alternative transit routes for gas pipes from the Caspian and pipeline projects across the Black Sea are largely dependent on stability in the South Caucasus.
The European Union is not the only actor with a strategic interest in the area. Two other major players on the international scene have developed strong initiatives as well as long-term strategies in the area. The United States have an action plan on energy security involving the initiation and development of alternate routes for the transport of oil and gas. Russia is funding projects of its own, and is strengthening its position on the Central Asian market.
In the current context, given the obvious importance of the energy issue and dependence on Russia, the European Union's low degree of involvement in the area may lead to negative consequences for all the Member States. The European Union must develop a single energy security policy as soon as possible, with Member States renouncing individual interests and necessarily involving South Caucasian countries.
(BG) Madam President, Madam Commissioner, I congratulate the European Commission for initiating, by its communication, this debate on strengthening cooperation with the Black Sea region by complementing existing bilateral policies by a new regional approach.
I would like to thank the rapporteur, Ms. Anastase, for her very well balanced and innovative report. I fully share in the understanding that with the accession of Bulgaria and Romania to the European Union, the Black Sea has acquired a new strategic importance - not just for the countries in the region but for all Member States, and for the Union's policies and principles implemented.
I appeal to the Commission and insist that it call upon the national governments, in cases of implementations of large infrastructure, energy and environmental projects affecting the livelihoods, health and quality of life of the citizens in the settlements and municipalities where these projects are to be implemented, to provide, on an obligatory basis, local communities with information on the technical parameters of such projects in line with the highest world standards adopted for projects of that kind.
Sharing the report's deep concern for the environmental status of the Black Sea region, and in particular the status of the Black Sea, which is affected by uncontrolled pollution, exacerbated by many environmental disasters, I insist that independent assessments should be made of the impact of developing new oil and gas transmission infrastructure on the environment and the social life of citizens and that national governments should prepare reports on possible damages that could be caused by such projects, and present them for public referendums and debates. A case in point is the project for the construction of the Bourgas - Alexandroupolos oil pipeline in Bulgaria.
In full agreement with the principles of ensuring sustainable development and environmental disaster recovery as stated in the report and in the context of the two recent tragic accidents in the area of Kerch last November and in the first week of the current year, it is necessary to set up a mechanism to take into consideration the interest of local communities in coastal municipalities where there is a threat to the clean waters of the Black Sea, to the livelihoods and quality of life of citizens in these towns and villages. Thank you for your attention.
(IT) Madam President, ladies and gentlemen, I would like to thank the rapporteurs for their comprehensive and well-structured reports, and I would like to talk briefly about one aspect.
In Georgia we have had the elections, confirmed as regular by the OSCE but challenged by Russia, in which outgoing President Saakashvili was re-elected. Amid countless difficulties he attempted to bring democracy to the country, dismantling the old post-Soviet diplomacy and opening up to the West, NATO and the EU. It was this opening up that caused the retaliation by Putin's Russia, which, amongst other things, has always favoured the independence movements in South Ossetia and Abkhazia.
Apart from the geopolitical situation, however, another cause of friction with Russia is, objectively, the oil and gas pipelines in Georgian territory, designed to carry Azerbaijan's oil and gas westwards. I believe that in the Caucasus region which, as we should bear in mind, is affected by the insidious war between Armenia and Azerbaijan, the Chechen issue, the conflict between Turkey and Armenia and many other problems, having a democratic country which is our ally and, above all, offers an alternative energy source to Moscow, is a factor of strategic importance. We should therefore take concrete steps to strengthen this synergy.
(RO) The Member States and the Commission should step up the implementation of priority projects in the field of trans-European transport on axes 7, 18, 22 and 21 and their progressive integration within TRACECA and with the 5 axes defined in Commission Communication 32/2007 on extending the main trans-European transport routes to neighbouring countries.
The European Black Sea Dimension should be similar to the Northern Dimension and based on equal partnership and adequate infrastructure for priority projects in the fields of nuclear power, research and safety, transport, tourism, and combating climate change.
Ladies and gentlemen, I believe that the economic development of Black Sea countries requires high-speed motorways and railways connecting the central and western parts of the European Union to its Black Sea coast.
The European Union should promote the single maritime policy in the Black Sea region. This will ensure an integrated approach to environmental protection, coastal area development, maritime research, and tourism.
Madam President, I put two questions to the Commissioner and when she replies regarding the implementation of paragraph 29, on the promotion of intercultural dialogue, and paragraph 36, on the creation of an NGO platform for exchanges between civil society, perhaps she might bear in mind the precedent that we have in the Balkans under an organisation called CLIO. It is independent of governments and involves history teachers from all the countries in the Balkans, who meet together to discuss the common historical and cultural background of the past in order to produce books and documents on the history of their region that are devoid of national conflict.
Perhaps in the Black Sea region there might also be a lesson: for historians and researchers from all the countries around the Black Sea to meet together, independent of government pressure, to promote a common understanding of the Black Sea's history, devoid of national conflict.
Member of the Commission. - Madam President, I must say that was one of the best debates I have ever had, and at this very late moment of the day.
It was about the European neighbourhood policy, which is already there. Many of you have said the European Union has to do a lot, but the European Union has done a lot, as others have said. I would like to thank the two rapporteurs, Ms Anastase and Ms Polfer, because I think you have brought about a very interesting debate.
But what is the new element of this Black Sea synergy? It is the regional element and, as was rightly said by some Members who unfortunately are no longer here; it was under the German Presidency, to which I would like to pay tribute, that there was the idea of having a regional dimension. This is now the regional dimension of the bilateral part of the neighbourhood policy to the east. That means that, to achieve a synergy, we are trying to bring together not only the neighbourhood policy countries, but also two other very important players: Turkey and Russia.
Therefore, it is not a strategy but a synergy, because there are, of course, different strategies. If you think: we have a neighbourhood policy, we have a particular strategy towards Russia and, of course, we have a candidate country - Turkey. But, still, we think that a policy on working together is very important.
In the framework of the troika, I am going, together with other colleagues, to this region very soon - I think in two weeks' time - and I will certainly take a lot of what has been said here with me.
I shall now come to a few points, because there is such a lot to be said that I could speak for another half an hour, but I do not want to do that, because I think we have had a very interesting debate, and a lot will have to be said in the future.
Trade is one of the important parts. You have spoken about energy, about transport, about climate change, as I have myself. There are other aspects, but trade is a very important one, and there is a feasibility study on trade already on the way. There is a Commission initiative. What is the aim? The aim is to evaluate the prospect of further trade openings, for instance in the case of Georgia, in the case of Armenia, but of course we have to see how things are going to evolve. This is one thing.
Secondly, my personal idea when I presented the neighbourhood policy in one of my last communications - not in the very last but the one before - was to say that we need an economic neighbourhood area, an economic space, and this is also what some Members have mentioned here. So the idea is to have a sort of free trade in the future. But of course we have to get there step by step.
An area of justice, freedom and liberty will also be there in future, but, of course, it is again a step-by-step approach. Many have spoken about a visa policy. I can tell you that, as a Commission, we have been quite open to that. But you know very well that this is the Member States' competence, so if you speak about visa fees, you know there is a possibility for Member States, in principle, to concede visa freedom and there is also a possibility for Member States to say they would like to go ahead with visa facilitation. But it is clearly not the competence of the Commission. I just wanted to mention that, because the Commission is always addressed on things where it has tried but has not gone further because of the realities.
I shall now move on to energy. Of course, it is a very important region for energy, and we need coordinated decisions by many - by state and by private players - for long-distance pipelines. You know that the Commission uses South Caucasus and Black Sea regional cooperation to facilitate decisions and to diversify sources and routes of supply. This includes contacts, for instance, regarding the trans-Caspian gas pipeline, Nabucco. You know there is now a coordinator, but, again, it is not only the Commission. It is a matter of the Commission and the Member States. And again, some Member States have already gone for some different ideas, which are not always within our unified approach.
I think another very important aspect is port development. This is high on our agenda in the framework of our Motorways of the Sea programme. So this will also be reflected in the next phase of the TRACECA project.
Let me now answer Mr Beazley. Yes, indeed, there is also the role of intercultural dialogue in this respect. But, for instance, yesterday I was in Madrid, where the Alliance of Civilisations was launched, which is now a project on a global scale, within the framework of the United Nations. Certainly, one of the local and regional aspects will be this aspect, but I think we should put it into this new global framework.
Then, on the other hand, you mentioned NGO exchanges. On this, I can tell you that the Black Sea cross-border cooperation programme already supports contact between NGOs. The Commission is planning some NGO events this year concerning economic cooperation and freedom of the press, and we are cooperating closely in this field with the Black Sea Forum, an initiative of Romania.
Finally, I think what Mr Beazley mentioned about history books is certainly one of those interesting elements. By the way, of course, for the many projects that are being mentioned facility funds are necessary. Therefore, we have created in the neighbourhood policy the Neighbourhood Investment Fund which, in principle, targets the South and the East. But within regional cooperation there is also a possibility for projects to be brought up.
I think these are the major points that I would like to make at this stage, but I am sure we can come back to this topic again, maybe after the meetings have taken place. And you also know that we are trying, at least as a Commission, to facilitate the questions of how we can help to resolve the frozen conflicts. This is, of course, a much more difficult area, because every one is very different, but we are at least trying with our projects to help and to get the right environment in order to facilitate settlements. We do hope, together with the Member States and the Council, to come to a good solution.
rapporteur. - (FR) Madam President, very briefly, I would like to thank all my fellow Members who have spoken, and those who worked with me. I have noted with great pleasure that there is a widespread convergence of views on the need to deepen our relations with the countries of the South Caucasus, to share our experience with them, and to support them on the path of reform, both political and economic. I would especially like to thank the Commissioner for making herself available this evening, but also for being available and communicating with us to share information and keep track of this dossier. I can assure her that she has won our interest, attention and friendship.
Rapporteur. - (RO) I, too, would like to thank all the speakers for their meaningful contributions concerning major aspects of Black Sea cooperation. I fully agree that a separate policy, perhaps even a strategy, should be developed for the Black Sea region, and I would like to stress once again its importance.
I welcome the organisation of an interministerial conference on Black Sea politics and I hope that one of the outcomes of this conference will be concrete, firm measures concerning all the areas of cooperation among Black Sea countries and between these countries and the European Union.
I won't dwell on any other issues for the moment; of course, the debate has been very interesting, but there is one major idea to reiterate: that this synergy and the cooperation policy in the Black Sea region should not preclude new prospects for accession.
Dialogue with the institutionalised civil society is very important, because, indeed, institution building can only be achieved if the people involved are willing to bring about real change.
The debate is closed.
The vote will take place tomorrow, Thursday, at 12 p.m.
Written statements (Rule 142)
in writing. - (HU) The report discussing Black Sea synergy rightly elucidates those areas where strengthening dialogue could have mutual benefits for the EU and the states of the region. Among these, energy policy will play an unavoidable role.
Deepening cooperation between the Union and the Black Sea countries could lead to valuable steps forward in the field of the security of Community supplies. The construction of gas pipelines to ease greatly Europe's dependency on energy is inconceivable without the active cooperation of the states in the region. Developing a transparent, non-discriminatory framework programme for transport is crucial, not only for the Member States of the Union but also for the welfare of the many states in the region.
We cannot emphasise enough the importance of the Nabucco gas pipeline, since it would mean an alternative for Europe, both in respect of resources and partners and in respect of transportation routes. On this point it is particularly important that the relevant countries resist the alluring attempts to divide up the short-term benefits. Nabucco may be a symbol not only of the common energy policy that is taking shape but also of Black Sea cooperation.
When discussing this theme, it would be worthwhile for us to draw attention to the increased activity of Russia in the region. The European Union must make it clear that it considers unacceptable her monopolistic endeavours on energy resources that can be discerned here. As the Committee on Industry states in its opinion on the report, access to resources is a legitimate Community interest. The principles of free competition must prevail when the Union prepares its policy on this.
in writing. - (ET) The report tackles the area on a regional basis, and although this approach has its advantages, it does not allow the differences between the countries of South Caucasus to be highlighted sufficiently. I urge the differences between the countries to be brought out more strongly because otherwise we would be doing something to them which we would not like to be done to us.
Secondly, the wording of the report may give the impression that Georgia is the most problematic country in the region; I have also seen this happen in debates in various Parliamentary Committees and in groups where Ambassadors have said this themselves. In view of recent events, however, this is not in fact true and we know full well that that is the case. Regrettably the violence of demonstrations in Tbilisi has received much greater world attention than everyday violations of human rights in for example Azerbaijan, which frequently are not brought to our attention because of the country's large energy resources.
When considering the situation of the economy or human rights, progress of democratic institutions and media freedom, Georgia's performance is that of a country which has very clearly chosen the road of democracy and is moving forward more successfully than the rest. And this too merits greater support on our part.
in writing. - As a Member of the European Parliament from Estonia I am glad to inform you that one fifth of the Members of the Estonian Parliament took part in election observation missions in Georgia.
According to the international election observation mission, the elections held on January 5 were 'in essence consistent with most international standards for democratic elections, but significant challenges were revealed which need to be addressed urgently'.
Although some irregularities were discovered and pointed out, it is utterly irresponsible to give way to more friction in Georgia. Especially by endangering the legitimacy of the elections in the eyes of the Georgian people by creating a doubt that in principle the elections were not held free and fair.
It is my belief that the politicians in the neighbouring countries and even in the EU, who have chosen to remain sceptical and extremely vocal as well, have not acted in the best interest of further sustainable development and consolidation of democracy in Georgia, the importance of which this report clearly stresses.